Exhibit 10.22

GLOBALSTAR, INC.
NOTICE OF GRANT OF RESTRICTED STOCK

The Participant  has been granted an award (the “Award”) pursuant to the
Globalstar, Inc. 2006 Equity Incentive Plan (the “Plan”) of certain shares of
Stock (the “Shares”), as follows:

 

Participant:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Total Number of Shares:

 

 

 

 

 

Vested Shares:  Except as provided in the Restricted Stock Agreement and
provided that the Participant’s Service has not terminated prior to the relevant
date, the number of Vested Shares shall cumulatively increase on each respective
date set forth below by the number of shares set forth opposite such date, as
follows:

 

 


Vesting Date


No. Shares Vesting

Cumulative

No. Vested Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Agreement, both of which are made part of this document.  The
Participant acknowledges that copies of the Plan, Restricted Stock Agreement and
the prospectus for the Plan are attached hereto.  The Participant represents
that the Participant has read and is familiar with the provisions of the Plan
and the Restricted Stock Agreement, and hereby accepts the Award subject to all
of their terms and conditions.

GLOBALSTAR, INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

 

 

Signature

 

 

 

Its:

 

 

 

 

 

Date

 

 

 

Address:

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

ATTACHMENTS:                                             2006 Equity Incentive
Plan, as amended to the Date of Grant; Restricted Stock Agreement; Joint Escrow
Instructions; Assignment Separate from Certificate and Plan Prospectus
ASSIGNMENT SEPARATE FROM CERTIFICATE


--------------------------------------------------------------------------------


 

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto

___________________________________________________________________________

___________________________________________________ (_________________) shares
of the Capital Stock of GLOBALSTAR, INC. standing in the undersigned’s name on
the books of said corporation represented by Certificate No. __________________
herewith and does hereby irrevocably constitute and appoint
________________________________ Attorney to transfer the said stock on the
books of said corporation with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

Instructions:  Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to exercise its Company
Reacquisition Right set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Participant.

2


--------------------------------------------------------------------------------


GLOBALSTAR, INC.
RESTRICTED STOCK AGREEMENT

Globalstar, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock (the “Grant Notice”) to which this Restricted Stock Agreement
(the “Agreement”) is attached an Award consisting of Shares subject to the terms
and conditions set forth in the Grant Notice and this Agreement.  The Award has
been granted pursuant to the Globalstar, Inc. 2006 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan in the form most recently registered with the Securities and Exchange
Commission (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.


1.             DEFINITIONS AND CONSTRUCTION.


1.1                 DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE GRANT NOTICE OR THE
PLAN.


1.2                 CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


2.             ADMINISTRATION.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee.  All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award.  Any
Officer of a Participating Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.


3.             THE AWARD.


3.1                 GRANT AND ISSUANCE OF SHARES.  ON THE DATE OF GRANT, THE
PARTICIPANT SHALL ACQUIRE AND THE COMPANY SHALL ISSUE, SUBJECT TO THE PROVISIONS
OF THIS AGREEMENT, A NUMBER OF SHARES EQUAL TO THE TOTAL NUMBER OF SHARES SET
FORTH IN THE GRANT NOTICE.  AS A CONDITION TO THE ISSUANCE OF THE SHARES, THE
PARTICIPANT SHALL EXECUTE AND DELIVER TO THE COMPANY ALONG WITH THE GRANT NOTICE
THE ASSIGNMENT SEPARATE FROM CERTIFICATE DULY ENDORSED (WITH DATE AND NUMBER OF
SHARES BLANK) IN THE FORM ATTACHED TO THE GRANT NOTICE.

  


--------------------------------------------------------------------------------



3.2                 NO MONETARY PAYMENT REQUIRED.  THE PARTICIPANT IS NOT
REQUIRED TO MAKE ANY MONETARY PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING, IF
ANY) AS A CONDITION TO RECEIVING THE SHARES, THE CONSIDERATION FOR WHICH SHALL
BE PAST SERVICES ACTUALLY RENDERED AND/OR FUTURE SERVICES TO BE RENDERED TO A
PARTICIPATING COMPANY OR FOR ITS BENEFIT.  NOTWITHSTANDING THE FOREGOING, IF
REQUIRED BY APPLICABLE STATE CORPORATE LAW, THE PARTICIPANT SHALL FURNISH
CONSIDERATION IN THE FORM OF CASH OR PAST SERVICES RENDERED TO A PARTICIPATING
COMPANY OR FOR ITS BENEFIT HAVING A VALUE NOT LESS THAN THE PAR VALUE OF THE
SHARES OF STOCK ISSUED UPON SETTLEMENT OF THE AWARD.


3.3                 BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION. 
THE PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE DISCRETION, TO
DEPOSIT THE SHARES WITH THE COMPANY’S TRANSFER AGENT, INCLUDING ANY SUCCESSOR
TRANSFER AGENT, TO BE HELD IN BOOK ENTRY FORM DURING THE TERM OF THE ESCROW
PURSUANT TO SECTION 6.  FURTHERMORE, THE PARTICIPANT HEREBY AUTHORIZES THE
COMPANY, IN ITS SOLE DISCRETION, TO DEPOSIT, FOLLOWING THE TERM OF SUCH ESCROW,
FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE PARTICIPANT
HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS NOTICE ANY OR ALL SHARES
WHICH ARE NO LONGER SUBJECT TO SUCH ESCROW.  EXCEPT AS PROVIDED BY THE
FOREGOING, A CERTIFICATE FOR THE SHARES SHALL BE REGISTERED IN THE NAME OF THE
PARTICIPANT, OR, IF APPLICABLE, IN THE NAMES OF THE HEIRS OF THE PARTICIPANT.


3.4                 ISSUANCE OF SHARES IN COMPLIANCE WITH LAW.  THE ISSUANCE OF
THE SHARES SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF
FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  NO SHARES SHALL
BE ISSUED HEREUNDER IF THEIR ISSUANCE WOULD CONSTITUTE A VIOLATION OF ANY
APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAW OR REGULATIONS
OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE STOCK
MAY THEN BE LISTED.  THE INABILITY OF THE COMPANY TO OBTAIN FROM ANY REGULATORY
BODY HAVING JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE COMPANY’S LEGAL
COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE OF ANY SHARES SHALL RELIEVE THE
COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE SUCH SHARES AS TO
WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO
THE ISSUANCE OF THE SHARES, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY
ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE
WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY
WITH RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.


4.             VESTING OF SHARES.


4.1                 NORMAL VESTING.  EXCEPT AS PROVIDED IN SECTION 4.2, THE
SHARES SHALL VEST AND BECOME VESTED SHARES AS PROVIDED IN THE GRANT NOTICE;
PROVIDED HOWEVER, THAT SHARES THAT WOULD OTHERWISE BECOME VESTED SHARES ON A
DATE ON WHICH A SALE OF SUCH SHARES BY THE PARTICIPANT WOULD VIOLATE THE INSIDER
TRADING POLICY OF THE COMPANY SHALL, NOT WITHSTANDING THE VESTING SCHEDULE SET
FORTH IN THE GRANT NOTICE, BECOME VESTED SHARES ON THE NEXT DAY ON WHICH SUCH
SALE WOULD NOT VIOLATE THE INSIDER TRADING POLICY.  FOR PURPOSES OF THIS
SECTION, “INSIDER TRADING POLICY” MEANS THE WRITTEN POLICY OF THE COMPANY
PERTAINING TO THE SALE, TRANSFER OR OTHER DISPOSITION OF THE COMPANY’S EQUITY
SECURITIES BY MEMBERS OF THE BOARD, OFFICERS OR OTHER EMPLOYEES WHO MAY POSSESS
MATERIAL, NON-PUBLIC INFORMATION REGARDING THE COMPANY, AS IN EFFECT AT THE TIME
OF A DISPOSITION OF ANY SHARES.  NO ADDITIONAL SHARES WILL BECOME VESTED SHARES
FOLLOWING THE PARTICIPANT’S TERMINATION OF SERVICE FOR ANY REASON.

2


--------------------------------------------------------------------------------



4.2                 ACCELERATION OF VESTING UPON A CHANGE IN CONTROL.  IN THE
EVENT OF A CHANGE IN CONTROL, THE VESTING OF THE SHARES SHALL BE ACCELERATED IN
FULL AND THE TOTAL NUMBER OF SHARES SHALL BE DEEMED VESTED SHARES EFFECTIVE AS
OF THE DATE OF THE CHANGE IN CONTROL, PROVIDED THAT THE PARTICIPANT’S SERVICE
HAS NOT TERMINATED PRIOR TO SUCH DATE.


4.3                 FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE.


(A)           EXCESS PARACHUTE PAYMENT.  IN THE EVENT THAT ANY ACCELERATION OF
VESTING PURSUANT TO THIS AGREEMENT AND ANY OTHER PAYMENT OR BENEFIT RECEIVED OR
TO BE RECEIVED BY THE PARTICIPANT WOULD SUBJECT THE PARTICIPANT TO ANY EXCISE
TAX PURSUANT TO SECTION 4999 OF THE CODE DUE TO THE CHARACTERIZATION OF SUCH
ACCELERATION OF VESTING, PAYMENT OR BENEFIT AS AN EXCESS PARACHUTE PAYMENT UNDER
SECTION 280G OF THE CODE, THE PARTICIPANT MAY ELECT, IN HIS OR HER SOLE
DISCRETION, TO REDUCE THE AMOUNT OF ANY ACCELERATION OF VESTING CALLED FOR UNDER
THIS AGREEMENT IN ORDER TO AVOID SUCH CHARACTERIZATION.


(B)           DETERMINATION BY INDEPENDENT ACCOUNTANTS.  TO AID THE PARTICIPANT
IN MAKING ANY ELECTION CALLED FOR UNDER SECTION 4.3(A), UPON THE OCCURRENCE OF
ANY EVENT THAT MIGHT REASONABLY BE ANTICIPATED TO GIVE RISE TO THE ACCELERATION
OF VESTING UNDER SECTION 4.2 (AN “EVENT”), THE COMPANY SHALL PROMPTLY REQUEST A
DETERMINATION IN WRITING BY INDEPENDENT PUBLIC ACCOUNTANTS SELECTED BY THE
COMPANY (THE “ACCOUNTANTS”).  UNLESS THE COMPANY AND THE PARTICIPANT OTHERWISE
AGREE IN WRITING, THE ACCOUNTANTS SHALL DETERMINE AND REPORT TO THE COMPANY AND
THE PARTICIPANT WITHIN TWENTY (20) DAYS OF THE DATE OF THE EVENT THE AMOUNT OF
SUCH ACCELERATION OF VESTING, PAYMENTS AND BENEFITS WHICH WOULD PRODUCE THE
GREATEST AFTER-TAX BENEFIT TO THE PARTICIPANT.  FOR THE PURPOSES OF SUCH
DETERMINATION, THE ACCOUNTANTS MAY RELY ON REASONABLE, GOOD FAITH
INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF THE
CODE.  THE COMPANY AND THE PARTICIPANT SHALL FURNISH TO THE ACCOUNTANTS SUCH
INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO
MAKE THEIR REQUIRED DETERMINATION.  THE COMPANY SHALL BEAR ALL FEES AND EXPENSES
THE ACCOUNTANTS MAY REASONABLY CHARGE IN CONNECTION WITH THEIR SERVICES
CONTEMPLATED BY THIS SECTION.


5.             COMPANY REACQUISITION RIGHT.


5.1                 GRANT OF COMPANY REACQUISITION RIGHT.  EXCEPT TO THE EXTENT
OTHERWISE PROVIDED IN AN EMPLOYMENT AGREEMENT BETWEEN A PARTICIPATING COMPANY
AND THE PARTICIPANT, IN THE EVENT THAT (A) THE PARTICIPANT’S SERVICE TERMINATES
FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, OR (B) THE PARTICIPANT, THE
PARTICIPANT’S LEGAL REPRESENTATIVE, OR OTHER HOLDER OF THE SHARES, ATTEMPTS TO
SELL, EXCHANGE, TRANSFER, PLEDGE, OR OTHERWISE DISPOSE OF (OTHER THAN PURSUANT
TO AN OWNERSHIP CHANGE EVENT), INCLUDING, WITHOUT LIMITATION, ANY TRANSFER TO A
NOMINEE OR AGENT OF THE PARTICIPANT, ANY SHARES WHICH ARE NOT VESTED SHARES
(“UNVESTED SHARES”), THE COMPANY SHALL AUTOMATICALLY REACQUIRE THE UNVESTED
SHARES, AND THE PARTICIPANT SHALL NOT BE ENTITLED TO ANY PAYMENT THEREFOR (THE
“COMPANY REACQUISITION RIGHT”).


5.2                 OWNERSHIP CHANGE EVENT.  UPON THE OCCURRENCE OF AN OWNERSHIP
CHANGE EVENT, ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY TO WHICH THE PARTICIPANT IS ENTITLED BY REASON OF THE PARTICIPANT’S
OWNERSHIP OF UNVESTED SHARES SHALL BE IMMEDIATELY SUBJECT TO THE COMPANY
REACQUISITION RIGHT AND INCLUDED IN THE TERMS “SHARES,” “STOCK” AND “UNVESTED
SHARES” FOR ALL PURPOSES OF THE COMPANY REACQUISITION RIGHT WITH THE

3


--------------------------------------------------------------------------------



SAME FORCE AND EFFECT AS THE UNVESTED SHARES IMMEDIATELY PRIOR TO THE OWNERSHIP
CHANGE EVENT.  FOR PURPOSES OF DETERMINING THE NUMBER OF VESTED SHARES FOLLOWING
AN OWNERSHIP CHANGE EVENT, CREDITED SERVICE SHALL INCLUDE ALL SERVICE WITH ANY
CORPORATION WHICH IS A PARTICIPATING COMPANY AT THE TIME THE SERVICE IS
RENDERED, WHETHER OR NOT SUCH CORPORATION IS A PARTICIPATING COMPANY BOTH BEFORE
AND AFTER THE OWNERSHIP CHANGE EVENT.


6.             ESCROW.


6.1                 APPOINTMENT OF AGENT.  TO ENSURE THAT SHARES SUBJECT TO THE
COMPANY REACQUISITION RIGHT WILL BE AVAILABLE FOR REACQUISITION, THE PARTICIPANT
AND THE COMPANY HEREBY APPOINT THE SECRETARY OF THE COMPANY, OR ANY OTHER PERSON
DESIGNATED BY THE COMPANY, AS THEIR AGENT AND AS ATTORNEY-IN-FACT FOR THE
PARTICIPANT (THE “AGENT”) TO HOLD ANY AND ALL UNVESTED SHARES AND TO SELL,
ASSIGN AND TRANSFER TO THE COMPANY ANY SUCH UNVESTED SHARES REACQUIRED BY THE
COMPANY PURSUANT TO THE COMPANY REACQUISITION RIGHT.  THE PARTICIPANT
UNDERSTANDS THAT APPOINTMENT OF THE AGENT IS A MATERIAL INDUCEMENT TO MAKE THIS
AGREEMENT AND THAT SUCH APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.  THE AGENT SHALL NOT BE PERSONALLY LIABLE FOR ANY ACT THE AGENT MAY
DO OR OMIT TO DO HEREUNDER AS ESCROW AGENT, AGENT FOR THE COMPANY, OR ATTORNEY
IN FACT FOR THE PARTICIPANT WHILE ACTING IN GOOD FAITH AND IN THE EXERCISE OF
THE AGENT’S OWN GOOD JUDGMENT, AND ANY ACT DONE OR OMITTED BY THE AGENT PURSUANT
TO THE ADVICE OF THE AGENT’S OWN ATTORNEYS SHALL BE CONCLUSIVE EVIDENCE OF SUCH
GOOD FAITH.  THE AGENT MAY RELY UPON ANY LETTER, NOTICE OR OTHER DOCUMENT
EXECUTED BY ANY SIGNATURE PURPORTING TO BE GENUINE AND MAY RESIGN AT ANY TIME.


6.2                 ESTABLISHMENT OF ESCROW.  THE PARTICIPANT AUTHORIZES THE
COMPANY TO DEPOSIT THE UNVESTED SHARES WITH THE COMPANY’S TRANSFER AGENT TO BE
HELD IN BOOK ENTRY FORM, AS PROVIDED IN SECTION 3.3, AND THE PARTICIPANT AGREES
TO DELIVER TO AND DEPOSIT WITH THE AGENT EACH CERTIFICATE, IF ANY, EVIDENCING
THE SHARES AND AN ASSIGNMENT SEPARATE FROM CERTIFICATE WITH RESPECT TO SUCH BOOK
ENTRY SHARES AND EACH SUCH CERTIFICATE DULY ENDORSED (WITH DATE AND NUMBER OF
SHARES BLANK) IN THE FORM ATTACHED TO THE GRANT NOTICE, TO BE HELD BY THE AGENT
UNDER THE TERMS AND CONDITIONS OF THIS SECTION 6 (THE “ESCROW”).  UPON THE
OCCURRENCE OF AN OWNERSHIP CHANGE EVENT OR A CHANGE, AS DESCRIBED IN SECTION 8,
IN THE CHARACTER OR AMOUNT OF ANY OUTSTANDING STOCK OF THE CORPORATION THE STOCK
OF WHICH IS SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, ANY AND ALL NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY TO WHICH THE PARTICIPANT
IS ENTITLED BY REASON OF HIS OR HER OWNERSHIP OF THE SHARES THAT REMAIN,
FOLLOWING SUCH OWNERSHIP CHANGE EVENT OR CHANGE DESCRIBED IN SECTION 8, SUBJECT
TO THE COMPANY REACQUISITION RIGHT SHALL BE IMMEDIATELY SUBJECT TO THE ESCROW TO
THE SAME EXTENT AS THE SHARES IMMEDIATELY BEFORE SUCH EVENT.  THE COMPANY SHALL
BEAR THE EXPENSES OF THE ESCROW.


6.3                 DELIVERY OF SHARES TO PARTICIPANT.  WHENEVER THE PARTICIPANT
OR THE PARTICIPANT’S LEGAL REPRESENTATIVE PROPOSES TO SELL, EXCHANGE, TRANSFER,
PLEDGE OR OTHERWISE DISPOSE OF (OTHER THAN PURSUANT TO AN OWNERSHIP CHANGE
EVENT) ANY SHARES OF STOCK SUBJECT TO THE ESCROW, THE PARTICIPANT SHALL SO
NOTIFY THE COMPANY.  AS SOON AS PRACTICABLE THEREAFTER, THE COMPANY SHALL
DETERMINE, IN ITS SOLE DISCRETION, WHETHER (A) SUCH PROPOSED DISPOSITION WOULD
NOT CAUSE THE COMPANY TO AUTOMATICALLY REACQUIRE SUCH SHARES PURSUANT TO THE
COMPANY REACQUISITION RIGHT AND (B) THE PARTICIPANT HAS MADE ADEQUATE PROVISION
FOR THE TAX WITHHOLDING OBLIGATIONS, IF ANY, PURSUANT TO SECTION 7.  IF BOTH
CONDITIONS (A) AND (B) SET FORTH IN THE PRECEDING SENTENCE ARE SATISFIED, THE
COMPANY SHALL, AS SOON AS PRACTICABLE, SO NOTIFY THE PARTICIPANT AND GIVE TO THE
AGENT A

4


--------------------------------------------------------------------------------



WRITTEN NOTICE DIRECTING THE AGENT TO DELIVER SUCH SHARES TO THE PARTICIPANT. 
AS SOON AS PRACTICABLE AFTER RECEIPT OF SUCH NOTICE, THE AGENT SHALL DELIVER TO
THE PARTICIPANT THE SHARES SPECIFIED IN SUCH NOTICE, AND THE ESCROW SHALL
TERMINATE WITH RESPECT TO SUCH SHARES.


7.             TAX MATTERS.


7.1                 TAX WITHHOLDING.


(A)           IN GENERAL.  AT THE TIME THE GRANT NOTICE IS EXECUTED, OR AT ANY
TIME THEREAFTER AS REQUESTED BY A PARTICIPATING COMPANY, THE PARTICIPANT HEREBY
AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR, ANY SUMS
REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN TAX WITHHOLDING
OBLIGATIONS OF THE PARTICIPATING COMPANY, IF ANY, WHICH ARISE IN CONNECTION WITH
THE AWARD, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS ARISING UPON (A) THE
TRANSFER OF SHARES TO THE PARTICIPANT, (B) THE LAPSING OF ANY RESTRICTION WITH
RESPECT TO ANY SHARES, (C) THE FILING OF AN ELECTION TO RECOGNIZE TAX LIABILITY,
OR (D) THE TRANSFER BY THE PARTICIPANT OF ANY SHARES.  THE COMPANY SHALL HAVE NO
OBLIGATION TO DELIVER THE SHARES OR TO RELEASE ANY SHARES FROM THE ESCROW
ESTABLISHED PURSUANT TO SECTION 6 UNTIL THE TAX WITHHOLDING OBLIGATIONS OF THE
PARTICIPATING COMPANY HAVE BEEN SATISFIED BY THE PARTICIPANT.


(B)           ASSIGNMENT OF SALE PROCEEDS; PAYMENT OF TAX WITHHOLDING BY CHECK. 
SUBJECT TO COMPLIANCE WITH APPLICABLE LAW AND THE COMPANY’S INSIDER TRADING
POLICY, THE PARTICIPANT SHALL SATISFY THE PARTICIPATING COMPANY’S TAX
WITHHOLDING OBLIGATIONS IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMPANY
PROVIDING FOR DELIVERY BY THE PARTICIPANT TO THE COMPANY OR A BROKER APPROVED BY
THE COMPANY OF PROPERLY EXECUTED INSTRUCTIONS, IN A FORM APPROVED BY THE
COMPANY, PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE
WITH RESPECT TO SOME OR ALL OF THE SHARES BECOMING VESTED SHARES ON A VESTING
DATE AS PROVIDED IN THE GRANT NOTICE.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT MAY ELECT TO PAY BY CHECK THE AMOUNT OF THE PARTICIPATING COMPANY’S
TAX WITHHOLDING OBLIGATIONS ARISING ON ANY VESTING DATE BY DELIVERING WRITTEN
NOTICE OF SUCH ELECTION TO THE COMPANY ON A FORM SPECIFIED BY THE COMPANY FOR
THIS PURPOSE AT LEAST THIRTY (30) DAYS (OR SUCH OTHER PERIOD ESTABLISHED BY THE
COMPANY) PRIOR TO SUCH VESTING DATE.  BY MAKING SUCH ELECTION, THE PARTICIPANT
AGREES TO DELIVER A CHECK FOR THE FULL AMOUNT OF THE REQUIRED TAX WITHHOLDING TO
THE APPLICABLE PARTICIPATING COMPANY ON OR BEFORE THE THIRD BUSINESS DAY
FOLLOWING THE VESTING DATE.  IF THE PARTICIPANT ELECTS TO PAY THE REQUIRED TAX
WITHHOLDING BY CHECK BUT FAILS TO MAKE SUCH PAYMENT AS REQUIRED BY THE PRECEDING
SENTENCE, THE COMPANY IS HEREBY AUTHORIZED AT ITS DISCRETION, TO SATISFY THE TAX
WITHHOLDING OBLIGATIONS THROUGH ANY OTHER MEANS AUTHORIZED BY THIS SECTION 7,
INCLUDING BY EFFECTING A SALE OF SOME OR ALL OF THE SHARES BECOMING VESTED
SHARES ON THE VESTING DATE, OR WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS
PAYABLE TO THE PARTICIPANT


7.2                 ELECTION UNDER SECTION 83(B) OF THE CODE.


(A)           THE PARTICIPANT UNDERSTANDS THAT SECTION 83 OF THE CODE TAXES AS
ORDINARY INCOME THE DIFFERENCE BETWEEN THE AMOUNT PAID FOR THE SHARES, IF
ANYTHING, AND THE FAIR MARKET VALUE OF THE SHARES AS OF THE DATE ON WHICH THE
SHARES ARE “SUBSTANTIALLY VESTED,” WITHIN THE MEANING OF SECTION 83.  IN THIS
CONTEXT, “SUBSTANTIALLY VESTED” MEANS THAT THE RIGHT OF THE COMPANY TO REACQUIRE
THE SHARES PURSUANT TO THE COMPANY REACQUISITION RIGHT HAS LAPSED.  THE

5


--------------------------------------------------------------------------------



PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY ELECT TO HAVE HIS OR HER TAXABLE
INCOME DETERMINED AT THE TIME HE OR SHE ACQUIRES THE SHARES RATHER THAN WHEN AND
AS THE COMPANY REACQUISITION RIGHT LAPSES BY FILING AN ELECTION UNDER
SECTION 83(B) OF THE CODE WITH THE INTERNAL REVENUE SERVICE NO LATER THAN THIRTY
(30) DAYS AFTER THE DATE OF ACQUISITION OF THE SHARES.  THE PARTICIPANT
UNDERSTANDS THAT FAILURE TO MAKE A TIMELY FILING UNDER SECTION 83(B) WILL RESULT
IN HIS OR HER RECOGNITION OF ORDINARY INCOME, AS THE COMPANY REACQUISITION RIGHT
LAPSES, ON THE DIFFERENCE BETWEEN THE PURCHASE PRICE, IF ANYTHING, AND THE FAIR
MARKET VALUE OF THE SHARES AT THE TIME SUCH RESTRICTIONS LAPSE.  THE PARTICIPANT
FURTHER UNDERSTANDS, HOWEVER, THAT IF SHARES WITH RESPECT TO WHICH AN ELECTION
UNDER SECTION 83(B) HAS BEEN MADE ARE FORFEITED TO THE COMPANY PURSUANT TO ITS
COMPANY REACQUISITION RIGHT, SUCH FORFEITURE WILL BE TREATED AS A SALE ON WHICH
THERE IS REALIZED A LOSS EQUAL TO THE EXCESS (IF ANY) OF THE AMOUNT PAID (IF
ANY) BY THE PARTICIPANT FOR THE FORFEITED SHARES OVER THE AMOUNT REALIZED (IF
ANY) UPON THEIR FORFEITURE.  IF THE PARTICIPANT HAS PAID NOTHING FOR THE
FORFEITED SHARES AND HAS RECEIVED NO PAYMENT UPON THEIR FORFEITURE, THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE WILL BE UNABLE TO RECOGNIZE ANY LOSS ON
THE FORFEITURE OF THE SHARES EVEN THOUGH THE PARTICIPANT INCURRED A TAX
LIABILITY BY MAKING AN ELECTION UNDER SECTION 83(B).


(B)           THE PARTICIPANT UNDERSTANDS THAT HE OR SHE SHOULD CONSULT WITH HIS
OR HER TAX ADVISOR REGARDING THE ADVISABILITY OF FILING WITH THE INTERNAL
REVENUE SERVICE AN ELECTION UNDER SECTION 83(B) OF THE CODE, WHICH MUST BE FILED
NO LATER THAN THIRTY (30) DAYS AFTER THE DATE OF THE ACQUISITION OF THE SHARES
PURSUANT TO THIS AGREEMENT.  FAILURE TO FILE AN ELECTION UNDER SECTION 83(B), IF
APPROPRIATE, MAY RESULT IN ADVERSE TAX CONSEQUENCES TO THE PARTICIPANT.  THE
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED TO CONSULT WITH A TAX
ADVISOR REGARDING THE TAX CONSEQUENCES TO THE PARTICIPANT OF THE ACQUISITION OF
SHARES HEREUNDER.  ANY ELECTION UNDER SECTION 83(B) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(B) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.


(C)           THE PARTICIPANT WILL NOTIFY THE COMPANY IN WRITING IF THE
PARTICIPANT FILES AN ELECTION PURSUANT TO SECTION 83(B) OF THE CODE.  THE
COMPANY INTENDS, IN THE EVENT IT DOES NOT RECEIVE FROM THE PARTICIPANT EVIDENCE
OF SUCH FILING, TO CLAIM A TAX DEDUCTION FOR ANY AMOUNT WHICH WOULD OTHERWISE BE
TAXABLE TO THE PARTICIPANT IN THE ABSENCE OF SUCH AN ELECTION.


8.             ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject

6


--------------------------------------------------------------------------------


to the Award, in order to prevent dilution or enlargement of the Participant’s
rights under the Award.  For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.”  Any fractional share resulting from
an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  The Committee in its sole discretion, may also make such
adjustments in the terms of any Award to reflect, or related to, such changes in
capital structure of the Company or distributions as it deems appropriate.  Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.


9.             RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Section 8. 
Subject the provisions of this Agreement, the Participant shall exercise all
rights and privileges of a stockholder of the Company with respect to Shares
deposited in the Escrow pursuant to Section 6.  If the Participant is an
Employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term.  Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of a Participating Company or
interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service at any time.


10.           LEGENDS.

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section.  Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”


11.           TRANSFERS IN VIOLATION OF AGREEMENT.

No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void.

7


--------------------------------------------------------------------------------


The Company shall not be required (a) to transfer on its books any Shares which
will have been transferred in violation of any of the provisions set forth in
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred.  In order to enforce its rights under this
Section, the Company shall be authorized to give a stop transfer instruction
with respect to the Shares to the Company’s transfer agent.


12.           MISCELLANEOUS PROVISIONS.


12.1         TERMINATION OR AMENDMENT.  THE COMMITTEE MAY TERMINATE OR AMEND THE
PLAN OR THIS AGREEMENT AT ANY TIME; PROVIDED, HOWEVER, THAT NO SUCH TERMINATION
OR AMENDMENT MAY ADVERSELY AFFECT THE PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT
WITHOUT THE CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR AMENDMENT IS
NECESSARY TO COMPLY WITH APPLICABLE LAW OR GOVERNMENT REGULATION.  NO AMENDMENT
OR ADDITION TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.


12.2         NONTRANSFERABILITY OF THE AWARD.  THE RIGHT TO ACQUIRE SHARES
PURSUANT TO THE AWARD SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY,
EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS
WITH RESPECT TO THE AWARD SHALL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME
ONLY BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


12.3               FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE
SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS AGREEMENT.


12.4               BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
THE SUCCESSORS AND ASSIGNS OF THE COMPANY AND, SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND THE PARTICIPANT’S
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


12.5               DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATION IN THE PLAN OR ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT OF SUCH
NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY AT THE E-MAIL ADDRESS, IF
ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING COMPANY, OR UPON DEPOSIT IN
THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR CERTIFIED MAIL,
OR WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, WITH POSTAGE AND FEES
PREPAID, ADDRESSED TO THE OTHER PARTY AT THE ADDRESS SHOWN BELOW THAT PARTY’S
SIGNATURE TO THE GRANT NOTICE OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


(A)           DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS, WHICH MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN, THE GRANT NOTICE, THIS
AGREEMENT, THE PLAN PROSPECTUS, AND ANY REPORTS OF THE COMPANY PROVIDED
GENERALLY TO THE COMPANY’S STOCKHOLDERS, MAY BE DELIVERED TO THE PARTICIPANT
ELECTRONICALLY.  IN ADDITION, THE PARTIES MAY DELIVER ELECTRONICALLY ANY NOTICES
CALLED FOR IN CONNECTION WITH THE ESCROW AND THE PARTICIPANT MAY

8


--------------------------------------------------------------------------------



DELIVER ELECTRONICALLY THE GRANT NOTICE TO THE COMPANY OR TO SUCH THIRD PARTY
INVOLVED IN ADMINISTERING THE PLAN AS THE COMPANY MAY DESIGNATE FROM TIME TO
TIME.  SUCH MEANS OF ELECTRONIC DELIVERY MAY INCLUDE BUT DO NOT NECESSARILY
INCLUDE THE DELIVERY OF A LINK TO A COMPANY INTRANET OR THE INTERNET SITE OF A
THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN, THE DELIVERY OF THE DOCUMENT VIA
E-MAIL OR SUCH OTHER MEANS OF ELECTRONIC DELIVERY SPECIFIED BY THE COMPANY.


(B)           CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES THAT
THE PARTICIPANT HAS READ SECTION 12.5(A) OF THIS AGREEMENT AND CONSENTS TO THE
ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS, THE GRANT NOTICE AND NOTICES IN
CONNECTION WITH THE ESCROW, AS DESCRIBED IN SECTION 12.5(A).  THE PARTICIPANT
ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM THE COMPANY A PAPER COPY OF ANY
DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST TO THE PARTICIPANT BY CONTACTING
THE COMPANY BY TELEPHONE OR IN WRITING.  THE PARTICIPANT FURTHER ACKNOWLEDGES
THAT THE PARTICIPANT WILL BE PROVIDED WITH A PAPER COPY OF ANY DOCUMENTS IF THE
ATTEMPTED ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  SIMILARLY, THE
PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT MUST PROVIDE THE COMPANY OR ANY
DESIGNATED THIRD PARTY ADMINISTRATOR WITH A PAPER COPY OF ANY DOCUMENTS IF THE
ATTEMPTED ELECTRONIC DELIVERY OF SUCH DOCUMENTS FAILS.  THE PARTICIPANT MAY
REVOKE HIS OR HER CONSENT TO THE ELECTRONIC DELIVERY OF DOCUMENTS DESCRIBED IN
SECTION 12.5(A) OR MAY CHANGE THE ELECTRONIC MAIL ADDRESS TO WHICH SUCH
DOCUMENTS ARE TO BE DELIVERED (IF PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL
ADDRESS) AT ANY TIME BY NOTIFYING THE COMPANY OF SUCH REVOKED CONSENT OR REVISED
E-MAIL ADDRESS BY TELEPHONE, POSTAL SERVICE OR ELECTRONIC MAIL.  FINALLY, THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT REQUIRED TO CONSENT TO ELECTRONIC
DELIVERY OF DOCUMENTS DESCRIBED IN SECTION 12.5(A).


12.6               INTEGRATED AGREEMENT.  THE GRANT NOTICE, THIS AGREEMENT AND
THE PLAN TOGETHER WITH ANY EMPLOYMENT, SERVICE OR OTHER AGREEMENT BETWEEN THE
PARTICIPANT AND A PARTICIPATING COMPANY REFERRING TO THE AWARD SHALL CONSTITUTE
THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTICIPANT AND THE PARTICIPATING
COMPANY GROUP WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN OR THEREIN AND
SUPERSEDES ANY PRIOR AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS,
OR WARRANTIES AMONG THE PARTICIPANT AND THE PARTICIPATING COMPANY GROUP WITH
RESPECT TO SUCH SUBJECT MATTER OTHER THAN THOSE AS SET FORTH OR PROVIDED FOR
HEREIN OR THEREIN.  TO THE EXTENT CONTEMPLATED HEREIN OR THEREIN, THE PROVISIONS
OF THE GRANT NOTICE AND THE AGREEMENT SHALL SURVIVE ANY SETTLEMENT OF THE AWARD
AND SHALL REMAIN IN FULL FORCE AND EFFECT.


12.7             BENEFICIARY DESIGNATION.  SUBJECT TO LOCAL LAWS AND PROCEDURES,
EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION OF A
BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN AND THIS AGREEMENT TO
WHICH THE PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH
BEFORE HE OR SHE RECEIVES ANY OR ALL OF SUCH BENEFIT.  EACH DESIGNATION WILL
REVOKE ALL PRIOR DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM
PRESCRIBED BY THE COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE
PARTICIPANT IN WRITING WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME.  IF A
MARRIED PARTICIPANT DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S
SPOUSE, THE EFFECTIVENESS OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF
THE PARTICIPANT’S SPOUSE.  IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE
DESIGNATION OF A BENEFICIARY WHO IS LIVING AT THE TIME OF THE PARTICIPANT’S
DEATH, THE COMPANY WILL PAY ANY REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S
LEGAL REPRESENTATIVE.

9


--------------------------------------------------------------------------------



12.8             APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN THE STATE
OF CALIFORNIA.


12.9               COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

10


--------------------------------------------------------------------------------